Title: Wednesday 16th of August 1780.
From: Adams, John Quincy
To: 


       This morning Pappa went out and came back again at about eleven o clock. At about two o clock Commodore Gillon came to our lodgings and went out to dinner with Pappa but my brother Charles and myself dined at our lodgings. At about four o clock Pappa came back without Commodore Gillon. Pappa drank tea at our lodgings. After tea Brother Charles and myself went to take a walk and got back at about seven o clock. I Wrote a Letter to Paris. The Post goes from here to there every Monday and thursday at half after 8 o clock in the Evening and arrives there every friday and monday at the same hour.
      